DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                 RIGOBERTO RAMIREZ-GONZALEZ,

                            Appellant,

                                v.

                       STATE OF FLORIDA,

                            Appellee.

                       Case No. 2D21-277



                       September 24, 2021

Appeal from the Circuit Court for Lee County; Margaret O.
Steinbeck, Judge.

Christopher E. Cosden of Law Office of Christopher E. Cosden, Fort
Myers, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and Ryan Michael
Edmiston, Assistant Attorney General, Tampa for Appellee.


PER CURIAM.

     Affirmed.

KELLY, BLACK, and STARGEL, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2